DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takami et al. (EP3413391A1) as cited in IDS dated 2/26/21 in view of Sekiguchi et al. (JP2020038818A) as cited in IDS dated 2/26/21 with citations from machine translation provided by the Applicant.
Regarding claim 1, Takami discloses a secondary battery (abstract) comprising: a negative electrode comprising a titanium-containing oxide([0020]); a positive electrode([0020]);
a separator between the negative electrode and the positive electrode([0025]); a first aqueous electrolyte held in the negative electrode([0020], [0190]), when the electrolyte further contains zinc ions, the capacity of the secondary battery can be improved in addition to the cycle life performance, the storage performance, and the large current discharge performance ([0021]) but does not explicitly disclose the first aqueous electrolyte comprising 0.001% by mass to 0.5% by mass of zinc ions.
	It would have been obvious to one of ordinary skill in the art to provide in the battery of Takami, the first aqueous electrolyte comprising 0.001% by mass to 0.5% by mass of zinc ions in order to improve the capacity of the secondary battery, cycle life performance, the storage performance, and the large current discharge performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).


Continuing with claim 1, Takami discloses a second aqueous electrolyte held in the separator([0190]), and a third aqueous electrolyte held in the positive electrode([0190]) but does not disclose the second aqueous electrolyte comprising 1% by mass to 5% by mass of a first compound, the first compound including a hydrophobic portion and a hydrophilic portion.
Sekiguchi teaches a secondary battery ([0001]).  Sekiguchi teaches the positive electrode, the negative electrode, and the separator can constitute an electrode group and the aqueous electrolyte can be held in the electrode group ([0072]).   Sekiguchi teaches when an appropriate separator is used, different aqueous electrolytes can be used in the secondary battery or on the positive electrode side and the negative electrode side in the electrode group ([0076]).  Sekiguchi teaches the second aqueous electrolyte comprising a first compound (surfactant [0025]), the first compound including a hydrophobic portion and a hydrophilic portion([0025]), the addition of the first compound containing a surfactant to the aqueous electrolyte can promote the effect of suppressing the water decomposition reaction in addition to the effect of improving the affinity between the electrode and the electrolyte solution ([0029]) but does not explicitly disclose
1% by mass to 5% by mass of a first compound.
It would have been obvious to one of ordinary skill in the art to modify the battery of Takami with  the second aqueous electrolyte comprising 1% by mass to 5% by mass of a first compound, the first compound including a hydrophobic portion and a hydrophilic portion as taught by Sekiguchi in order to balance suppressing the water decomposition reaction and improving the affinity between the electrode and the electrolyte solution, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).

Regarding claim 2, modified Takami discloses all of the claim limitations as set forth above. Modified Takami further discloses  the first compound is a nonionic surfactant(Sekiguchi [0031]).
Regarding claim 3, modified Takami discloses all of the claim limitations as  set forth above. Modified Takami further discloses the nonionic surfactant comprises polyoxyalkylene alkyl ether(Sekiguchi [0032]).
Regarding claim 4, modified Takami discloses all of the claim limitations as set forth above. Modified Takami further discloses  the nonionic surfactant has a molecular weight within a range of 200 or more and 4000 or less(Sekiguchi [0042]).
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 5, modified Takami discloses all of the claim limitations as set forth above. Modified Takami further discloses  the separator is hydrophobic(Takami, separator contains polyethylene [0077]).
Regarding claim 6, modified Takami disclose all of the claim limitations as set forth above. Modified Takami further discloses the separator has lithium ion conductivity(Takami [0226]).
Regarding claim 7, modified Takami discloses all of the claim limitations as set forth above. Modified Takami further discloses  the separator comprises a membrane, the membrane comprising inorganic solid particles and hydrophobic polymers(Takami [0226], [0077], [0227]).
Regarding claim 8, modified Takami discloses all of the claim limitations as set forth above. Modified Takami further discloses  a battery pack comprising the secondary battery according to claim 1(Takami [0097]).
Regarding claim 9, modified Takami discloses all of the claim limitations as set forth above. Modified Takami further discloses further comprising an external power distribution terminal and a protective circuit(Takami [0207], [0206]).
Regarding claim 10, modified Takami discloses all of the claim limitations as set forth above. Modified Takami further discloses  further comprising plural of the secondary battery, the secondary batteries being electrically connected in series, in parallel, or in combination of in-series connection and in-parallel connection(Takami [0217], [0209]).
Regarding claim 11, modified Takami discloses all of the claim limitations as set forth above. Modified Takami discloses a vehicle comprising the battery pack according to claim 8(Takami [0219]).
Regarding claim 12, modified Takami discloses all of the claim limitations as set forth above. Modified Takami further discloses  a mechanism configured to convert kinetic energy of the vehicle into regenerative energy(Takami [0219]).
Regarding claim 13, modified Takami discloses all of the claim limitations as set forth above. Modified Takami further discloses  a stationary power supply comprising the battery pack according to claim 12(Takami [0108]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724